Citation Nr: 0931684	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  02-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an increased rating for post-operative 
residuals of a right ankle sprain, currently evaluated as 
10 percent disabling from June 2002 to January 2005. 

2. Entitlement to an increased rating for status post right 
ankle reconstruction (previously rated as post-operative 
residuals of a right ankle sprain), currently evaluated as 
30 percent disabling from January 2005. 

3. Entitlement to an increased initial rating for lumbar 
spine strain, currently evaluated as 20 percent disabling. 

4. Entitlement to an increased initial rating for migraine 
headaches, currently evaluated as 50 percent disabling. 

5. Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
((TDIU). 





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to 
October 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001, August 2002, and 
September 2003 rating decisions of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office. In 
August 2001, service connection was granted for migraine 
headaches, 30 percent disabling, effective August 1999, and 
low back injury, 10 percent disabling, effective August 1999. 
By rating decision of April 2002, the rating for migraine 
headaches was increased from 30 percent to 50 percent, 
effective February 2001. 

By rating decision of August 2002, the effective date for a 
50 percent rating for migraine headaches was changed to 
August 1999. The rating of 10 percent for low back injury was 
recharacterized to lumbar spine strain and increased to 
20 percent, effective August 1999. An increased rating for 
right ankle sprain was denied. 

In January 2003, the Veteran and his spouse testified at a 
personal hearing before a decision review officer (DRO) at 
the RO. A transcript of that hearing is of record and 
associated with the claims folder. By rating decision of 
September 2003, a TDIU was denied. In April 2006, the Board 
remanded the claim for further development. 

By rating decision of April 2009, the Veteran's right ankle 
condition was recharacterized as status post right ankle 
reconstruction and a 30 percent rating was granted effective 
from January 2005. 

The issues of an increased rating for status post right ankle 
reconstruction and TDIU being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The Veteran's lumbar spine strain was not productive of 
more than muscle spasm on forward bending, and moderate, 
recurring attacks, prior to September 2002. 

2. Since September 2002, the Veteran's lumbar spine strain 
has not been productive of forward flexion less than 
30 degrees or favorable ankylosis of the entire thoracolumbar 
spine. 

3. The Veteran's migraine headaches have not been productive 
of frequent hospitalizations or marked interference with the 
Veteran's employment status beyond that interference 
contemplated by the assigned schedular disability rating.


CONCLUSIONS OF LAW

1. The criteria in excess of a 20 percent rating for lumbar 
spine strain are not met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 
5295 prior to September 23, 2002, Diagnostic Codes 5237, 5243 
since September 23, 2002. 

2. The criteria in excess of a 50 percent rating for migraine 
headaches are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.124a Diagnostic Code 8100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in January 2002 and July 20025. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in January 2008. 
Further, since the preponderance of the evidence is against 
the claims, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service medical treatment evidence, VA 
medical evidence, and Social Security Disability medical 
records. 

The Veteran was also given the opportunity to submit any 
additional records that he may have. There are no known 
additional records or information to obtain. 

Additionally, a personal hearing was offered and the Veteran 
and his spouse testified at an RO hearing in January 2003. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with his claims.


Increased Initial Rating

The Veteran maintains that his lumbar spine strain and 
migraine headaches are more severe than the current 
evaluations reflect. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board provided the opinion that 
increased initial ratings for lumbar spine strain and 
migraine headaches are not warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. 

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

Lumbar spine strain

Service connection for lumbar spine strain was granted by 
rating decision of August 2001 and a 10 percent rating was 
granted effective August 1999. At that time, the disability 
was characterized as low back injury. By rating decision of 
August 2002, the rating of 10 percent for low back injury was 
recharacterized to lumbar spine strain and increased to 
20 percent, effective August 1999. This rating has been in 
effect since that time. The Veteran disagrees with the 
20 percent rating assigned. 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992). Moreover, 
since September 2002, one of the criteria under which the 
Veteran's back disorder may be evaluated was revised, and the 
claim should be evaluated under all criteria since that time. 

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 
2002). Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine. 68 
Fed. Reg. 51,454 (Aug. 27, 2003). At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome. Here either the old or new rating criteria may 
apply, although the new rating criteria are only applicable 
since their effective date. VAOPGCPREC 3-2000.

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).

Lumbosacral strain provided for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion. A 20 
percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position. A 40 percent 
rating required severe lumbosacral strain that included 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (effective prior to September 26, 2003).

The terms "moderate" and "severe," among other components of 
the rating criteria, are not expressly defined in the rating 
schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The Board also observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal. The previously applicable criteria, 
in effect prior to September 23, 2002, provided a 10 percent 
rating for mild intervertebral disc syndrome; a 20 percent 
rating when it was moderate, recurring attacks; and a 40 
percent rating when severe with recurring attacks with 
intermittent relief. A maximum 60 percent rating is assigned 
for intervertebral disc syndrome when the condition is 
pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002). Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243. The regulations remained the same in effect. 
However, there was some minor re-phrasing. In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined. It also deleted the old 
Note 2.

The Veteran underwent a VA examination in February 2001. He 
gave a history of low back pain after he fell off of a truck 
in 1996 and was re-injured in a motor vehicle accident in 
November 1998. The pain felt about the same and he had 
pressure in the lumbar spine that was worse when bending 
over. He was doing exercises three times a week, took 
Naprosyn and Norflex three times a week, and was taking 
recreational walks prior to a knee operation. Physical 
examination revealed the Veteran was able to squat and walk 
on his heels or toes. Straight leg raising on the right was 
accomplished to 50 degrees and produced back pain and on the 
left, he was able to straight leg raise to 35 degrees, but no 
back pain was produced. He was able to accomplish flexion to 
80 degrees, with back pain and it was hard for him to 
straighten up. Extension was 15 degrees, lateral flexion of 
20 degrees was accomplished on each side, and rotation of 20 
degrees was accomplished on each side, which produced some 
back pain. The diagnostic impression was low back pain. 

VA outpatient treatment records from April 2001 to 
February 2002 are associated with the claims folder. The 
Veteran was seen in April 2001 and noted that he hurt his 
back after falling off a roof 2 to 3 weeks prior to 
examination and falling on his left side. His pain was the 
same pain that he had for years, only worse. The pain was 
lateral to the spine, right greater than left, with no 
radiation. Physical examination showed spasm in the 
paraspinal muscles. Straight leg raising was negative. He 
grimaced with movement. Strength was 5/5 in the lower 
extremity with symmetry. The assessment was acute low back 
strain on chronic low back pain. In October 2001, he was seen 
with the same complaints. The assessment was lumbosacral 
spine pain with flattened aspect of the lumbosacral spine on 
examination. Later that month, he was seen with low back pain 
exacerbation. He was having back spasm with sharp pain. The 
pain was constant with movement and lying down was the most 
comfortable position. He missed work because of his back 
pain. There was no bladder/bowel dysfunction. He took three 
medications and still had back pain. Physical examination 
revealed the Veteran appeared uncomfortable with walking and 
movement. He was able to heel and toe walk with pain. Tandem 
gait was normal . Range of motion was markedly decreased in 
all ranges. The back had no abnormality to inspection. It was 
tender along the paraspinous muscle movement at the upper 
lumbar spine and was more on the left than the right. 
Straight leg raising was negative with no change. The 
assessment was low back sprain with spasm. He was also seen 
in physical therapy and it was noted that he had undergone 
three units of physical therapy. He was seen with back pain 
in February 2002. He indicated that the pain was in his mid 
to low back and was worse than normal. He had a difficult 
time trying to indicate what exacerbated or made his low back 
pain feel better. He was scheduled for a CT scan to evaluate 
the back. 

The Veteran underwent a VA examination in July 2002. It was 
noted that he had a magnetic resonance imaging (MRI) in 
April 2002 , which showed multiple disc protrusions, 
especially at L5-S1 and he had radiating lumbar pain to the 
right buttock, right thigh, and right leg. This occurred 
every time he sat down but would also hurt if he bent over 
more than two times. He was taking Vicodin and Nortriptyline 
for back pain. Physical examination revealed the back not to 
be tender. He moved gingerly and there was slight lumbar 
flattening. Flexion was accomplished to 55 degrees with 
extension of 10 degrees. Lateral flexion was 25 degrees to 
each side and pain on each side, especially on the right 
side. Rotation was 15 degrees on each side. Straight leg 
raising was 35 degrees on the right and 30 degrees on the 
left. This produced more pain on the right side. He redressed 
with some difficulty. The diagnostic impression was lumbar 
disc disease with radiculopathy. There was less movement than 
normal and his back pain prevented him from reaching the 
point of fatigue or evaluating weakness.  

In July 2002, a letter was received by VA from the Veteran's 
employer. He stated, in pertinent part, that the Veteran was 
unable to perform his job because of back problems and he was 
only able to do some jobs because of his back pain. 

In August 2002, the Veteran's application for VA Vocational 
Rehabilitation was denied. The vocational rehabilitation 
counselor stated that the combined disabling effects of the 
Veteran's headaches, back injury, and ankle sprain, made it 
infeasible for him to pursue training and gainful employment 
at the time. 

The Veteran was seen in VA urgent care in July 2003 for 
recurrent back pain after he twisted to get out of his truck 
and reinjured his back. Low back pain was felt to his buttock 
with pain at 10/10. Stabbing electrical jolt type pain was 
noted. He described right testicle and groin pain of one year 
duration. He described urinary urgency for the last year. The 
right leg had been "giving out" for the last year. He had 
no bowel or bladder problems. A February 2003 MRI indicated 
mild degenerative changes of the upper lumbar spine, not 
appearing to affect the neural structures. He had small disc 
extrusion at L5-S1, not clearly impinging any neural 
structure. Physical examination revealed the Veteran appeared 
in some physical distress with cane in hand while sitting. He 
was unable to sit still in the chair. There was no spinal 
lumbar point tenderness. The assessment was caudal equine 
syndrome with discopathic signs by examination and mild 
discopathy by MRI. There was no obvious imaging indications 
for surgery although symptoms seemed to indicate failure of 
medical treatment. There was a change in his medication and 
he was told to perform activities as tolerated and to return 
to clinic if there was a pain crisis, or if there were 
bowel/bladder complaints. 

In November 2003, the Veteran was seen in VA Rehabilitation 
Medicine clinic. He related low back pain described as 
pressure; with an occasional radiating component. The 
physical examination revealed pain in all back movements and 
limited motion. The examiner stated that the Veteran's back 
pain was exacerbated by his antalgic gait pattern.  

In January 2004, the Veteran was seen by VA. The assessment 
was chronic low back pain, CT and MRI showed bulging disc. 
The examiner indicated that the Veteran's symptoms seemed to 
be compatible to a herniated disc. 

The Veteran underwent  VA examination in December 2008. The 
Veteran had intermittent problems with his back condition 
with remissions noted. His treatment entailed TENS unit, back 
injections, Hydrocodone and Carbamzapine. He noted good 
response to treatment. After injections he was able to work 
three weeks, the TENS unit was described as helpful, and the 
pain pills made him sleepy. There was no history of 
hospitalization or surgery for his low back. There was no 
history of neoplasm, urinary incontinence, urinary frequency, 
fecal incontinence, numbness, or paresthesias. He reported in 
the affirmative when discussing erectile dysfunction, falls, 
and unsteadiness. He indicated  that he was told that the 
medication used for back pain caused the erectile 
dysfunction. There was no history of fatigue. He did have a 
history of decreased motion, weakness, spasms, and pain. The 
pain radiated to the left buttock and was a burning pain. The 
pain was described as severe, occurred weekly to monthly, and 
lasted 3 to 7 days in duration. Flare-ups also occurred every 
2 to 3 weeks, lasting 3 to 7 days, and were severe in nature. 
The flare-ups occurred if he repeatedly bent over and were 
alleviated by stretching if the pain was mild. He was vague 
about the flare-ups but he indicated that he had seen the 
doctor about 3 to 4 times for a flare-up in the last 
12 months. He related that he was able to walk 1 to 3 miles, 
but during flare-ups, only a few yards. Range of motion was 
flexion of 60 degrees, extension of 20 degrees, left lateral 
and right flexion of 20 degrees, and left and right lateral 
rotation of 30 degrees. There was objective evidence of pain 
following repetitive motion but no additional limitations 
after three repetitions of range of motion. The examiner 
indicated that this range of motion represented "normal" 
for the Veteran and that his range of motion would have been 
better if not for the Veteran's size. He related that he was 
not employed, had retired as of April 2008 due to his back 
pain and ankle disability, and that his lumbosacral strain 
had mild to moderate effects on his activities of daily 
living. He indicated that it did, however, have severe impact 
on his recreation and prevented him from exercising. In 
February 2009, an addendum was made to the December 2008 VA 
examination. The examiner stated that with regard to the 
Veteran's lumbosacral strain, he had a normal MRI, and there 
only appeared to be a slight disc bulge on a CT scan. His EMG 
was normal and there were only minimal physical findings on 
examination. It was the examiner's opinion that the Veteran 
was definitely employable insofar as his back was concerned. 

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the Veteran's 
lumbar spine strain warrant no more than the currently 
assigned 20 percent rating. 

Prior to September 2003, the Veteran's lumbar symptomatology 
has been no more than moderate in degree. He has had muscle 
spasm, and complaints of pain throughout the entire appellate 
period, but none of the medical evidence has shown that 
lumbar spine strain was severe in disablement, that included 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion, necessary for an initial increased 
rating.

His range of motion of the thoracolumbar spine has not shown 
evidence of forward flexion limited to less than 30 degrees, 
necessary to warrant an increased initial rating since 
September 2003. 

In evaluating the Veteran's low back disability for 
intervertebral disc syndrome, the Veteran still warrants no 
more than the 20 percent rating of record. Prior to 
September 2002, his low back symptomatology was not 
reflective of severe disablement with recurring attacks with 
intermittent relief. His condition was never shown to be more 
than moderate in disablement, indicating no more than a 
20 percent rating prior to September 2002.

Since September 2002, the Veteran's low back disability for 
intervertebral disc syndrome never exhibited signs or 
symptoms requiring prescribed bed rest by a physician and 
treatment by a physician. Although he was seen on occasion 
for his back disability and treatment thereof consisted of 
prescription medication, a TENS unit, and injections, none of 
the treatment records showed incapacitating episodes which 
required bed rest prescribed by a physician necessary for a 
rating under DC 5243 for intervertebral disc syndrome, since 
September 2002. . 

Finally, there is no evidence of record showing the Veteran's 
residuals of a lumbar spine disability have markedly 
interfered with the Veteran's employment status beyond that 
interference contemplated by the assigned schedular 
disability rating. There is also no indication that the 
Veteran's lumbar spine symptoms have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal. The Veteran's symptoms for his low back have been 
shown as contemplated on a schedular basis. As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases. See Bagwell v . Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v . Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v . Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is not in favor of an initial increased rating 
for lumbar spine strain, and the claim is denied. The 
preponderance of the evidence is unfavorable to the claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



Migraine headaches

The Veteran asserts that his migraine headaches are more 
severe than the current 50 percent rating reflects. 

Service connection or migraine headaches was granted by 
rating decision of August 2001 and a 30 percent rating was 
granted effective August 1999. By rating decision of 
April 2002, the rating for migraine headaches was increased 
from 30 percent to 50 percent, effective February 2001. By 
rating decision of August 2002, the effective date for a 
50 percent rating for migraine headaches was changed to 
August 1999. This rating has been in effect since this time. 

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100. A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months. A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months. A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. Assignment of a 50 percent 
disability evaluation is the maximum schedular rating allowed 
under Diagnostic Code 8100.

Since 50 percent is the maximum schedular rating allowed for 
migraine headaches under Diagnostic Code 8100, the only other 
method for an increased initial rating for migraine headaches 
is based upon an extra schedular rating. These findings must 
show that the Veteran's migraine headaches markedly interfere 
with the Veteran's employment status beyond that interference 
contemplated by the assigned schedular disability rating. In 
this regard, a 50 percent schedular rating for migraine 
headaches already must show severe economic inadaptability. 
That is shown by the record and warrants the 50 percent 
rating. Other findings, such as frequent periods of 
hospitalization, or other symptoms not contemplated by the 
schedular rating, have not been shown. The Veteran has not 
been hospitalized at all during this appellate period for his 
migraine headaches. Beyond that required for the schedular 
rating, there is no finding in this case that presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. His migraine headaches are severe, the attacks are 
prostrating and prolonged, and present severe economic 
inadaptability. That is met by the regular schedular criteria 
for 50 percent. There is no exceptional case as it relates to 
the Veteran's migraine headache disability. As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases. See Bagwell v . Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v . Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v . Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is not in favor of an initial increased rating 
for migraine headaches, and the claim is denied. The 
preponderance of the evidence is unfavorable to the claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

An initial increased rating for lumbar spine strain is 
denied.

An initial increased rating for migraine headaches is denied. 


REMAND

The Veteran clams that his right ankle disability is more 
severe than the current evaluation reflects. He also 
maintains that he is unable to gain or retain substantially 
gainful employment due to his service-connected disabilities 
only. 

A review of the record reveals that the Veteran did not 
receive a VCAA notice in connection with his claim for an 
increased rating for residuals of a right ankle sprain. For 
an increased rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran, that to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on the Veteran's employment and daily life. See 
Vazquez-Flores v. Peake 22 Vet. App. (2008). 

The Veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life. Notice must also provide examples 
of the type of medical and lay evidence that the veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The Veteran was not informed of what types of evidence to 
provide that would show the severity, duration, and impact of 
the disability upon his employment (if any) and daily life. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for residuals of 
a right ankle condition that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC should readjudicate the 
claims for increased rating for the 
Veteran's residuals of a right ankle 
disability and TDIU. If any such action 
does not resolve the claims, the RO/AMC 
shall issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The issue of 
TDIU is inextricably intertwined with the issue of an 
increased rating for residuals of a right ankle sprain, and 
therefore, the TDIU issue is held in abeyance during the 
pendency of this REMAND. See Harris v. Derwinski, 1 Vet. App. 
180 (1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


